UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 16-1835


MINNESOTA LAWYERS MUTUAL INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

PROTOSTORM, LLC,

                Defendant - Appellant,

and

ANTONELLI, TERRY, STOUT & KRAUS, LLP; FREDERICK D. BAILEY;
CARL I. BRUNDIDGE; ALAN E. SCHIAVELLI,

                Defendants.


                                  No. 16-1853


MINNESOTA LAWYERS MUTUAL INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

ANTONELLI, TERRY, STOUT & KRAUS, LLP; ALAN E. SCHIAVELLI,

                Defendants - Appellants,

          and

PROTOSTORM, LLC; FREDERICK D. BAILEY; CARL I. BRUNDIDGE,
                   Defendants.


                                      No. 16-1866


MINNESOTA LAWYERS MUTUAL INSURANCE COMPANY,

                    Plaintiff - Appellee,

             v.

FREDERICK D. BAILEY; CARL I. BRUNDIDGE,

                   Defendants - Appellants,

             and

ANTONELLI, TERRY, STOUT & KRAUS, LLP; ALAN E. SCHIAVELLI;
PROTOSTORM, LLC

                   Defendants.


Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:15-cv-01485-JCC-JFA)


Submitted: September 29, 2017                            Decided: November 27, 2017


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Y. Sugimura, WEISBROD MATTEIS & COPLEY PLLC, Washington, D.C., for
Appellant Protostorm, LLC. Jonathan G. Hardin, PERKINS COIE LLP, Washington,
D.C., for Appellants Antonelli, Terry, Stout & Kraus, LLP, Carl I. Brundidge, Alan E.
Schiavelli, and Frederick D. Bailey. Danny M. Howell, Robert Jackson Martin, IV,
LAW OFFICES OF DANNY M. HOWELL, McLean, Virginia, for Appellee.

                                            2
Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

      Appellants, Protostorm, LLC; Antonelli, Terry, Stout, & Kraus, LLP (ATSK), a

law firm; and three former attorneys at ATSK, Frederick D. Bailey, Carl I. Brundidge,

and Alan E. Schiavelli, appeal the district court’s order granting summary judgment in

favor of Minnesota Lawyers Mutual Insurance Company (MLM) on its complaint for a

declaratory judgment to determine the applicable limit of liability under an errors and

omissions professional liability insurance policy that MLM issued to ATSK.

      We review de novo a district court’s order granting summary judgment, viewing

facts in the light most favorable to the nonmoving party.       Newport News Holdings

Corp. v. Virtual City Vision, Inc., 650 F.3d 423, 434 (4th Cir. 2011). Summary judgment

should be granted “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“‘[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party.’” Newport News, 650 F.3d at 434

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

      Appellant Protostorm won a judgment against ATSK, Bailey, and Brundidge for

legal malpractice in connection with a patent that Protostorm sought to have prosecuted.

Under the terms of the professional liability insurance policy that it issued to ATSK,

MLM is obligated to pay all sums up to the limit of liability for which ATSK became

legally obligated to pay as damages due to any claim arising out of any act, error, or

omission of ATSK or of those for whose acts ATSK is legally responsible.              An

endorsement to the policy limited MLM’s liability for both claim expenses and damages

                                            4
to five million dollars for any claim made during the policy period arising out of any act,

error, or omission which occurred on or before October 25, 2006. For all other claims, a

10 million dollar limit of liability applies. On cross-motions for summary judgment, the

district court concluded that the lower limit of liability applied because the malpractice

claim did not arise out of any acts, errors, or omissions which occurred after October 25,

2006. Having considered the parties respective arguments, we agree with the district

court’s decision.

       We therefore affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.

                                                                              AFFIRMED




                                            5